Title: From George Blaettermann to Richard Rush, 6 October 1821
From: Blaettermann, George
To: Rush, Richard


Sir
              69. Grace church Street.
              October 6. 1821.


I have received this morning your polite note with an extract from a letter addressed to you by the late venerated President of the United States, and hasten to observe in reply, that I think myself highly honored by the preference shown to my application for a Professorship in The new College, and feel deeply impressed with a sense of gratitude for being thus early made acquainted with the favorable dispositions entertained towards me, as this knowledge will prevent my forming any engagement I otherwise might have entered into, perhaps less analogous to the nature of my studies or less congenial to my inclination. It will be in the highest degree grateful to me to be enabled by my talents for teaching to communicate to the young Citizens of Virginia a knowledge of the languages of the most civilized nations of Europe, and thus to open to them the rich treasures of modern litterature, especially that of my native country which now holds so preeminent a rank; and I shall think myself fully authorized, by what Mr Jefferson writes respecting me, to take such steps in the arrangement of my affairs as if I were formally engaged.I have the honor to be, Sir very respectfully Your most obedient ServantGeorge Blatterman.